Beoyles, P. J.
1. The court did not err “in failing to charge the jury that they must find the defendants guilty of every material allegation alleged in the accusation;” or “in failing to charge the jury that it must find the alleged offense was committed within two years of the date of the filing of the accusation.” If these instructions had been given to the jury, the defendants could have justly complained that the court virtually directed a verdict in favor of the State.
2. The evidence amply authorized, if it did not demand, the verdict returned, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bloockoorth and Stephens, JJ., concur.